Title: Abigail Adams to Mary Smith Cranch, 14 March 1798
From: Adams, Abigail
To: Cranch, Mary Smith


        
          my dear sister
          Philadelphia March 14th 1798
        
        yesterday dispatches were received from mr King up to the 9th Jan’ry in a postscrip he says, I have just learnt that mr Adams has been received by the new King notwithstanding his commission was to his Father. this is civil and will enable him to proceed with business— I received a Letter from dr Tufts yesterday that allarmd me. I thought I inclosed him some Bills. I might as I wrote you the same [ti]me put them into yours, for the dr in a post scrip says that you had written him that you had them— when the dr writes to me inclose his Letters in yours, for as those are held sacred now by a promise not to open them I shall receive them, in a way I wish— the dr and I have some buisness transaction which are between ourselves—
        
        Nothing new transpires but what your Boston papers have; warm words in congress must be apprehended, whilst some are for going shares with France submitting intirely to her Will and quietly disposed to receive every lash she pleases to inflict— Northern Blood boils, and I do not know what will take place— I hope they will be cooler to day—but Giles has just opend his batteries.—
        Pray is Betsy going to steal a wedding upon us? she inquires the fashions they are as various as the Changes of the moon— the young Ladies generally have their Hair all in Curls over their heads, and then put a Ribbon Beads Bugles or a Band of some kind through the fore part of the Hair to which they attach feathers. the Band is put upon Ribbon sometimes on wire. frequently two are worn which cross each other they tye behind under over the hind Hair & then a small Bunch of Hair turns up behind in which a small comb is fixd and the ends of the hind Hair fall Back again in curls the Gounds are made to have only one side come forward and that is confind with a belt round the waist, the waist made plain. Some sleaves are drawn in diamonds some Robins drawn up & down with bobbin in 5 or 6 rows. in short a drawing room frequently exhibits a specimin of Grecian Turkish French and English fashion at the same time, with ease Beauty and Elegance equal to any court—
        what a medley are my Letters. I had yesterday to visit me after the Prisidents Levee, the Kings of 3 Indian Nation. one of them after Sitting a little while rose and addrest me. He said he had been to visit his Father, and he thought his duty but in part fulfilld, untill he had visited also his mother, and he prayd the great spirit to keep and preserve them. they all came and shook me by the Hand, and then took some cake and wine with me. there were nine of them one of them spoke english well. they then made their bow and withdrew. much more civil than the Beast of Vermont.
        adieu my dear sister / I am most affectionatly / Your
        
          A Adams
        
      